Citation Nr: 0918576	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  04-22 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for erectile 
dysfunction, to include as due to exposure to herbicides and 
as secondary to PTSD.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to 
August 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in June 2005, and he accepted 
such hearing in lieu of an in-person hearing before a Member 
of the Board.  See 38 C.F.R. § 20.700(e) (2008).  A 
transcript of the hearing is associated with the file.

In November 2005 the Board remanded the appeal for further 
development.  The file has been returned to the Board for 
further appellate action.


FINDINGS OF FACT

1.  The Veteran did not participate in combat with the enemy 
and no noncombat stressor supporting a diagnosis of PTSD has 
been corroborated.

2.  The Veteran's erectile dysfunction is not etiologically 
related to his active military service, to include exposure 
to herbicides, and was not caused or chronically worsened by 
service-connected disability.





CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (f) 
(2008).

2.  Erectile dysfunction was not incurred in or aggravated by 
active service and is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for 
PTSD and erectile dysfunction.  The Board will initially 
discuss certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant 
to the VCAA be provided "at the time" or "immediately 
after" VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that "lack of such pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that '[i]n making the determinations under 
[section 7261(a)], the Court shall ... take into account the 
rule of prejudicial error.')." Id. at 121.  However, the 
Court also stated that the failure to provide such notice in 
connection with adjudications prior to the enactment of the 
VCAA was not error and that in such cases the claimant is 
entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

The timing requirement articulated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided VCAA notice 
in a letter mailed in April 2003, prior to the initial 
adjudication of the claims.  With this letter he was also 
provided a PTSD questionnaire for use in reporting in-service 
stressors.  

Although the Veteran was not provided appropriate notice with 
respect to the initial-disability-rating and effective-date 
elements of the claims until February 2009, after the initial 
adjudication of the claims, this timing error is clearly 
harmless in view of the Board's determination that service 
connection is not warranted for the claimed disabilities.

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claims.  The Veteran's service 
treatment records (STRs) and service personnel records (SPRs) 
are on file, as are treatment records from those VA and non-
VA medical providers identified by the Veteran as having 
relevant records.  

As discussed below, most of the Veteran's alleged stressors 
are not verifiable based upon the limited details the Veteran 
has been able to provide.  All indicated development to 
verify the one stressor that was potentially verifiable has 
been completed.

Although the veteran was not afforded a VA examination and no 
VA medical opinion was obtained in response to his claim for 
service connection for erectile dysfunction, the Board has 
determined that no such examination or opinion is required in 
this case because the medical evidence currently of record is 
sufficient to decide the claim and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate the claim.  In this regard, the Board notes 
that the Veteran attributes his erectile dysfunction to 
exposure to Agent Orange in service but there is no competent 
evidence indicating that the dysfunction is related to Agent 
Orange exposure.  As discussed below, the medical evidence 
identifies other causes for his erectile dysfunction that are 
unrelated to service.  The Veteran also attributes the 
erectile dysfunction to PTSD.  In view of the Board's 
determination that service connection is not warranted for 
PTSD, service connection for erectile dysfunction may not be 
granted on the basis that it is secondary to PTSD.

With respect to an examination in response to the PTSD claim, 
the Board remanded the claim in November 2005 with an 
instruction to the originating agency to make additional 
effort to verify the Veteran's claimed stressors; if one or 
more stressors were verified the originating agency was to 
afford the Veteran a VA examination to determine if he had 
PTSD due to such stressor(s).  The originating agency was 
unable to verify any stressors, but nonetheless afforded the 
Veteran a VA examination in December 2008.

The Board notes at this point that the examination in 
December 2008 was not fully responsive to the Board's remand, 
in that the examiner was not provided the claims file for 
review.  However, the Board did not direct an examination 
absent a verified stressor, so the examination was outside 
the scope of the remand and does not fall under the precedent 
of Stegall v. West, 11 Vet. 268 (1998).  Further, the 
examination produced no evidence prejudicial to the Veteran.  

Finally, remand for reexamination with claims file review 
would be futile unless there is at least one verified 
stressor.  Remands that would only result in imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Remand for reexamination is accordingly not 
warranted in this case.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of the claims were insignificant and not 
prejudicial to the Veteran.  Accordingly, the Board will 
address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval or air service 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent unless there is affirmative evidence to 
establish the veteran was not exposed to an herbicide agent 
during such service.  The last date on which the veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore or service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and third edition revised, to the fourth edition 
(DSM-IV).  The Court found DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective test 
to a subjective test.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection for PTSD

The file contains a number of medical reports reflecting 
diagnoses of PTSD, including VA Mental Health Clinic (MHC) 
treatment reports and the report of a VA examination by a 
psychologist in December 2008.  He has also been diagnosed 
with various other psychiatric disorders such as depression, 
agitated depression, major depressive disorder (MDD), 
generalized affective disorder (GAD), and adjustment reaction 
with depressive features.  The Veteran hasn't said anything 
that leads the Board to conclude that he is seeking service 
connection for any of these disorders; however, if he thinks 
that any of the disorders are attributable to his active 
service, he should so inform the RO, which should respond 
appropriately to any such claim from the Veteran.

If a veteran has received a diagnosis of PTSD from a 
competent medical professional, VA must assume that the 
diagnosis was made in accordance with the appropriate 
psychiatric criteria in regard to the adequacy of the 
symptomatology and the sufficiency of the stressor.  Cohen, 
10 Vet. App. 128, 153.  VA can only reject such a diagnosis 
on a finding that the preponderance of the evidence is 
against (1) the PTSD diagnosis, (2) the occurrence of the in-
service stressor, or (3) the connection of the current 
condition to the in-service stressor.  The adequacy of a 
stressor, sufficiency of symptomatology, and diagnosis are 
all medical determinations.  Cohen, 143-44.

However, just because a physician or other health care 
professional accepted the appellant's description of his 
active service experiences as credible and diagnosed the 
appellant with PTSD does not mean the Board is required to 
grant service connection for PTSD.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

The Board notes the existence of an event alleged as a 
"stressor" that caused PTSD, although not the adequacy of 
the event to cause PTSD, is an adjudicative, not a medical, 
determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-8 
(1993).

During interviews with his medical providers, the Veteran 
reported having been exposed to rats during service in 
Vietnam.  He reported exposure to sapper attacks, 
specifically via tunnels, and reported exposure to incoming 
rocket and mortar fire.  He reported seeing friends killed, 
but he did not provide names or approximate dates.

In his testimony before the Board, the Veteran reported being 
fearful that the enemy would attack the signal site at which 
he was stationed by digging tunnels into the station.  He 
reported that while his compound at Long Binh was under 
attack helicopters from the nearby Military Assistance 
Command Vietnam (MACV) tried to assist by strafing the enemy, 
but two helicopters collided in mid-air and all the crew were 
killed; he witnessed crew members fall to the ground to their 
deaths.  


The Veteran has alleged combat stressors of being subjected 
to incoming mortar and rocket fire and defending the base 
against attacks.  The evidence of these alleged stressors is 
limited to the statements provided by the Veteran.  The Board 
has not found the Veteran's statements to be sufficiently 
probative to establish the occurrence of any of the claimed 
stressors.  In this regard, the Board notes that the 
Veteran's statements concerning the alleged stressors are 
self-serving.  They were made more than 30 years following 
his discharge from service and proximate or subsequent to the 
filing of his claim for VA compensation benefits.  He sought 
psychiatric treatment on a number of occasions prior to the 
filing of his claim in 2003, but none of the records of that 
treatment include any reference to the Veteran's military 
service or any indication that the Veteran had PTSD.  In 
addition, although the Veteran claims that he has had PTSD 
since his active service, he did not file a claim for service 
connection for this disability until more than 30 years 
following his discharge from service.  In sum, the Veteran's 
statements are considered to be of limited probative value 
because they are based on events occurring decades ago and 
lack credibility.

In this case there is no corroborating evidence of the 
Veteran's personal participation in combat.  Review of his 
SPRs shows no indication of combat, and the Veteran has 
presented no "buddy statements" or other corroborating 
evidence of his participation in combat.  His account of 
defending the base against enemy attack and being exposed to 
enemy mortar and rocket fire is theoretically verifiable 
through research of unit records, but he has not provided 
enough specificity of dates, units or locations to enable VA 
to research the appropriate archives for verification.

The one stressor cited by the Veteran that is potentially 
verifiable is his account of two helicopters colliding while 
providing air support to his communications site at Long 
Binh, near Bien Hoa airbase and MACV headquarters, in 
December 1967.  The originating agency submitted a request 
for verification to the U.S. Army and Joint Services Record 
Research Center (JSRRC) for verification.  A response from 
the JSRRC Automated Processing System (JCAPS) stated that 
research of documents including "Lessons Learned" reports 
from the Veteran's unit and aircraft accident/incident 
reports failed to identify any such loss of aircraft.  

The Veteran's account of exposure to rats is noncombat-
related stressors.  There is no corroborating evidence of 
this stressor.  The Board may not accept a veteran's 
uncorroborated account of his in-service stressor as evidence 
supporting a claim for PTSD if the claimed stressor is not 
related to combat.  Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).  In addition, there is no indication that he has PTSD 
due to the alleged stressor of a general fear of being 
attacked.

The Board accordingly concludes that the preponderance of the 
evidence is against this claim.

Service Connection for Erectile Dysfunction

There is no indication in STRs of erectile difficulties 
during military service, nor has the Veteran asserted that 
the claimed dysfunction began during service.  

The Veteran's original claim for service connection, received 
in February 2003, cited erectile dysfunction as due to 
exposure to herbicides.  The Veteran's notice of 
disagreement, received in April 2004, added as a theory of 
causation that the claimed erectile dysfunction is secondary 
to PTSD.

VA has a duty to consider a claim under all theories of 
entitlement.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. 
Cir. 2004).  The Board will accordingly consider both the 
Veteran's theories of causation.

The Veteran served in the Republic of Vietnam from March 1967 
to March 1968.  His exposure to herbicides is accordingly 
presumed.

The Veteran had a VA Agent Orange examination in November 
2002.  The examination report is unremarkable for any current 
disorder attributed to exposure.

The Secretary of Veterans Affairs has determined that there a 
presumptive positive association between exposure to 
herbicides and diseases enumerated in 38 C.F.R. § 3.309(e), 
but erectile dysfunction is not one of the listed diseases.  
The Secretary of Veterans Affairs has determined there is no 
presumptive positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.   See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. 
Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 
(Nov. 2, 1999).

Notwithstanding the presumption, a claimant can establish 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In this case there is no medical evidence whatsoever 
attributing the Veteran's erectile dysfunction to exposure to 
Agent Orange.  The Veteran opined such an association in his 
original claim, but as a layperson he is not competent to 
opine as to medical etiology or render medical opinions.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. 
West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board notes at this point that a layperson is competent 
to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  However, the Veteran in 
this case has not contended, and the evidence does not show, 
that he had symptoms of erectile dysfunction in service or 
chronic erectile dysfunction ever since discharge from 
service.
 
The Veteran suggests a relationship between his claimed 
erectile dysfunction and his diagnosed PTSD.  The Board notes 
in that regard that private treatment records dated in 
February 1993 show complaint of "no sex drive" apparently 
attributed at the time to depression; similarly he complained 
of diminished energy and diminished libido in April 1996, 
again associated with depression.  However, the Veteran is 
not service-connected for PTSD or any other psychiatric 
disorder; his only service-connected disability is tinnitus.  
Secondary service connection is accordingly not applicable.

The Veteran's VA medical problem list included erectile 
dysfunction from November 2001.  The clinical reasons for the 
erectile dysfunction include reaction to medication (noted in 
a VA treatment report dated in January 2002) and performance-
based anxiety (noted in various VA and private medical 
records).  There is no indication in VA or private medical 
records that the Veteran's erectile dysfunction is related to 
his active service or to his only service-connected 
disability, tinnitus.  

In his testimony before the Board the Veteran reported his 
sexual dysfunction is due to inability to rest.  He also 
attributed his difficulty to anxiety regarding inability to 
perform.  The Veteran's testimony provides no evidence of a 
relationship between his erectile dysfunction and military 
service.  To the degree that his testimony asserts a 
relationship between erectile dysfunction and psychiatric 
symptoms such as depression or anxiety, the Board simply 
notes that since he is not service-connected for any 
psychiatric disorder the testimony does not support secondary 
service connection.

Accordingly, the Board also must conclude that the 
preponderance of the evidence is against this claim.


ORDER

Service connection for PTSD is denied.

Service connection for erectile dysfunction is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


